Citation Nr: 1720334	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-08 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disorder.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left hip disorder.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disability.

6.  Entitlement to a disability rating in excess of 20 percent for a service-connected thoracolumbar spine disability, outside periods of convalescence.

7.  Entitlement to a disability rating in excess of 10 percent prior to May 18, 2012, and in excess of 20 percent afterwards for service-connected left lower extremity radiculopathy.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from September 1993 to September 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In June 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issues of entitlement to service connection for a cervical spine disorder, a left shoulder disorder, a right shoulder disorder, a left hip disorder, and a right hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1998 rating decision, the Veteran's claims for service connection for a bilateral shoulder disorder and a bilateral hip disorder were denied as the evidence failed to connect either her bilateral shoulder disorder or her bilateral hip disorder to her active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the January 1998 decision includes evidence that relates to an unestablished fact necessary to substantiate the claims for service connection for a bilateral shoulder disorder and a bilateral hip disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims.

3.  Even considering her complaints of pain and functional loss, the Veteran's thoracolumbar spine disability has not been shown to be functionally limited to 30 degrees of forward flexion or less or to be ankylosed; and incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during the course of her appeal have not been shown.

4.  Prior to May 18, 2012, the Veteran's left lower extremity radiculopathy was characterized by mild incomplete paralysis of the sciatic nerve; moderate incomplete paralysis was not shown.

5.  From May 18, 2012, the Veteran's left lower extremity radiculopathy has been characterized by moderate incomplete paralysis of the sciatic nerve; moderately severe, or worse, incomplete paralysis has not been shown.


CONCLUSIONS OF LAW

1.  The January 1998 rating decision denying service connection for a bilateral shoulder disorder and a bilateral hip disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  New and material evidence has been received since the January 1998 rating decision that is sufficient to reopen the Veteran's previously denied claims for service connection for a bilateral shoulder disorder and a bilateral hip disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for a disability evaluation in excess of 20 percent for a thoracolumbar spine disability have not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5242 (2016).

4.  The criteria for disability ratings in excess of those assigned for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in September 2016.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor her representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Reopening Claims

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran's claims of entitlement to service connection for a bilateral shoulder disorder and a bilateral hip disorder were denied in January 1998.  The Veteran did not appeal the January 1998 rating decision, nor did she submit any new and material evidence within a year of the January 1998 rating decision.  See 38 C.F.R. §3.156(b).  The January 1998 rating decision thereby became final.

At the time of the January 1998 rating decision, the record consisted of the Veteran's service treatment records (STRs) and VA treatment records.

Evidence received since the January 1998 rating decision includes additional VA treatment records, private treatment records, and the Veteran's testimony.  At her hearing, the Veteran asserted that her shoulder and hip pain was due to her multiple back surgeries, and she provided additional information about the symptoms she was experiencing that enhanced what is known about her conditions since the claims were previously denied.  This evidence is presumed credible for the limited purposes of reopening the claims, and when that is done, the new information is considered to be material and is therefore sufficient to reopen the previously-denied claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claims are reopened.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Thoracolumbar Spine Disability

The Veteran filed an increased rating claim for her thoracolumbar spine in December 2009.  In a February 2010 rating decision, she was granted an increased rating of 20 percent effective December 23, 2009.  She was also granted temporary 100 percent ratings from January 19, 2010, through March 1, 2010, and from June 30, 2014, through September 1, 2014, for convalescence due to lumbar spine surgery.  The Veteran asserts she is entitled to a higher rating outside periods of convalescence.
      
Under the current criteria, back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12-month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12-month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not appear to show that the Veteran has been diagnosed with IVDS.  At a January 2010 VA examination, she reported that she had not been incapacitated due to her thoracolumbar spine.  At a May 2012 VA examination, the examiner specifically indicated that the Veteran did not have IVDS of the thoracolumbar spine.  At an August 2015 VA examination, the examiner indicated that the Veteran did not have IVDS of the thoracolumbar spine.  In addition, the record does not show that the Veteran has been prescribed any bed rest to treat her thoracolumbar spine disability during the course of his appeal, and there is no contention to the contrary.  Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate and the Veteran's thoracolumbar spine disability will thus be evaluated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate V. 

The Veteran's treatment records show that she has received treated for her thoracolumbar spine disability with a medical provider and with a chiropractor and is prescribed medications.  In addition, as discussed above, she has undergone two lumbar spine surgeries.  However, the evidence of record does not support a rating in excess of 20 percent for her thoracolumbar spine disability outside periods of convalescence, during which total disability ratings were assigned.

In January 2010, the Veteran was afforded a VA examination.  She reported a slow progression of her back pain.  On examination, his she had lumbar spine tenderness.  She demonstrated forward flexion to 40 degrees with pain, extension to 15 degrees with pain, left  lateral flexion to 10 degrees with pain, right lateral flexion to 20 degrees, and left and right rotation to 20 degrees.  Repetitive testing resulted in no additional limitation of motion due to weakness, incoordination, fatigue, or pain.  

In May 2012, the Veteran was afforded a VA examination.  She reported having limited tolerance for sitting, standing, walking, bending, lifting, or doing any other chores but for cooking.  However, she denied having flare-ups that impacted the function of the thoracolumbar spine.  On examination, she demonstrated forward flexion to 60 degrees with pain at 30 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right rotation to 30 degrees.  Repetitive testing did not result in any additional range of motion limitations, but did result in less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  She had no localized tenderness or pain to palpation.  She had no guarding or muscle spasms.  She retained normal 5/5 strength but for reduced 4/5 strength in left plantar flexion and left great toe extension.  She had no muscle atrophy.  She regularly used crutches, but her gait with forearm crutches was essentially normal.

In August 2015, the Veteran was afforded a third VA examination.  She reported falling and experienced trauma to her back with increased back pain.  However, she denied having flare-ups that impacted the function of the thoracolumbar spine.  On examination, she demonstrated forward flexion to 80 degrees, extension to 25 degrees, left and right lateral flexion to 30 degrees, and left and right rotation to 25 degrees.  Repetitive testing did not result in any additional range of motion limitations.  She had tenderness that did not result in an abnormal gait or abnormal spinal contour.  She had guarding that resulted in an abnormal gait or abnormal spinal contour.  She retained normal 5/5 strength with no muscle atrophy.  The examiner indicated that she did not have ankylosis of the spine.  She continued to use crutches, although the examiner commented that the indication for the use so far post-operatively was not clear.

Thus, the medical record does not demonstrate findings consistent with a higher 40 percent evaluation.  The Veteran's forward flexion consistently exceeded 30 degrees, even considering his most limited range of motion of 45 degrees.  In addition, ankylosis of the spine had not been shown.  As such, a rating in excess of 20 percent is not warranted.

While the Veteran reported experiencing pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, while the Veteran reported pain, she also reported she still performed household chores with frequent breaks for rest. 

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, while the Veteran reported pain on range of motion, even considering pain, her range of motion was still in excess of 30 degrees at the January 2010 and August 2015 VA examinations, which would be required for a higher rating.  At the May 2012 VA examination, she demonstrated flexion to 60 degrees, but reported pain at 30 degrees; however, she was still able to perform repetitive use testing with no additional limitation of range of motion.  As such, while the Veteran did have pain at 30 degrees, she was not functionally limited to 30 degrees.

The Board has reviewed the Veteran's treatment records, but does not find that they show ankylosis, prescribed bed rest, or forward flexion functionally limited to 30 degrees or less.

Accordingly, a schedular rating in excess of 20 percent for the Veteran's thoracolumbar spine disability is denied.

Lower Extremity Radiculopathy

The Veteran filed an increased rating claim for her thoracolumbar spine in December 2009.  In a February 2010 rating decision, she was granted a service connection for left lower extremity radiculopathy and assigned a 10 percent rating effective December 23, 2009.  In a May 2012 rating decision, she was granted an increased rating to 20 percent effective May 18, 2012.  The Veteran asserts she is entitled to higher ratings.
	
The Veteran's radiculopathy is rated under Diagnostic Code 8520, which evaluates paralysis of the sciatic nerve.  Under this Diagnostic Code, mild incomplete paralysis of the affected nerve is rated 10 percent disabling, moderate incomplete paralysis of the affected nerve is rated 20 percent disabling, moderately severe incomplete paralysis of the affective nerve is rated 40 percent disabling, and severe incomplete paralysis with marked muscle atrophy is rated 60 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The words "mild," "moderate," "moderately severe," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 

In January 2010, the Veteran was afforded a VA examination.  She reported left lower extremity radiculopathy symptoms, but not the right.  On examination, she had left lower extremity pain with limited muscle testing and reduced strength, but her right lower extremity was normal.  She had decreased sensation in the left lower extremity.

In January 2010, the Veteran's treatment records show that she reported severe left lower extremity pain.  In February 2010, an EMG showed left lower extremity radiculopathy.  In April 2010, May 2010, and June 2010, she reported radiating pain down both lower extremities.  In October 2010, she reported only left lower extremity radiculopathy.

In February 2011, the Veteran was afforded a VA examination.  She complained of chronic left lower extremity pain with decreased sensation.  On examination of the left lower extremity, she had reduced 4/5 strength with no muscle atrophy, she had no reflexes in the left knee and ankle due to an inability to relax, and an antalgic gait with crutches.

In May 2012, the Veteran was afforded a VA examination.  On examination, she had normal right lower extremity strength and reduced 4/5 left lower extremity strength with no atrophy.  She had normal reflexes on the right and no left ankle reflexes.  She had normal sensation on the right and decreased sensation on the left.  The examiner indicated that she had moderate left lower extremity pain and numbness, but none on the right.  The examiner indicated that she had moderate left lower extremity radiculopathy.

In April 2014, the Veteran reported radiating pain down both lower extremities.  In May 2014, and June 2014, the Veteran reported a history of right lower extremity radiating pain.  In July 2014, her private physician reported that she had bilateral lower extremity radiculopathy.

In August 2015, the Veteran was afforded a VA examination.  On examination, she retained normal 5/5 strength with no muscle atrophy.  She had hypoactive bilateral knee and ankle reflexes.  She had decreased sensation on the left ankle.  The examiner indicated that she had mild intermittent pain on the right and moderate intermittent pain, paresthesias, and numbness on the left.  The examiner indicated that the Veteran did not have right lower extremity radiculopathy and had moderate left lower extremity radiculopathy.

Thus, applying the regulations to the facts in the case, the Board finds that the criteria for a disability rating in excess of 10 percent prior to May 18, 2012, are not met for the Veteran's left lower extremity radiculopathy.  The evidence of record simply does not support a 20 percent rating under Diagnostic Code 8520, which would be warranted if moderate incomplete paralysis of the affected nerve were shown.  At the January 2010 and February 2011 VA examinations, she had pain and sensory deficit, but the VA examiners did not finding symptomatology consistent with moderate incomplete paralysis.

Additionally, the criteria for a rating in excess of 20 percent after May 18, 2012, are also not met.  The evidence does not document moderately severe incomplete paralysis, which is required for a 40 percent rating under Diagnostic Code 8520.  As noted, the medical evidence of record suggested that the incomplete paralysis was most consistent with moderate findings.  At the May 2012 and August 2015 VA examinations, she had reduced strength, reflexes, and sensation.  She also had moderate pain and numbness.  Both VA examiners indicated that the Veteran's left lower extremity radiculopathy was moderate.

Finally, the Veteran is not entitled to a separate rating for right lower extremity radiculopathy.  While she occasionally reported radiating pain into her right leg, objective medical tests did not confirm right lower extremity radiculopathy.  The claims file does mention some radicular symptoms in the right lower extremity, but it was noted to be sporadic in nature.  Moreover, the VA examinations have consistently found no right lower extremity radiculopathy, while acknowledging that there is some radicular symptomatology in the right lower extremity.  Additionally, the EMG testing found left lower extremity radiculopathy, but not right lower extremity radiculopathy.  As such, the Board does not believe a separate compensable rating is warranted for right lower extremity radiculopathy.
 
The Board has considered all other potentially applicable Diagnostic Codes, but has found that no other Diagnostic Codes would result in more favorable findings.

Accordingly, a schedular rating in excess of those assigned for the Veteran's left lower extremity radiculopathy is denied.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a left shoulder disorder is reopened.  

New and material evidence has been presented, and the claim of entitlement to service connection for a right shoulder disorder is reopened.  

New and material evidence has been presented, and the claim of entitlement to service connection for a left hip disorder is reopened.  

New and material evidence has been presented, and the claim of entitlement to service connection for a right hip disorder is reopened.  

A increased rating for the Veteran's low back disability is denied.

An increased rating for neurologic impairment of the left lower extremity is denied.


REMAND

Regarding the Veteran's service connection claims for a bilateral shoulder disorder, a bilateral hip disorder, and a cervical spine disorder, at her Board hearing, she testified that she started having pain in her shoulders, hips, and neck after her lumbar spine surgeries.  She believes that she has bilateral shoulder, bilateral hip, and cervical spine disorders that are secondary to her service-connected lumbar spine disability.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, new VA examinations are necessary to adjudicate the service connection claims for a bilateral shoulder disorder, a bilateral hip disorder, and a cervical spine disorder.

In addition, the issue of TDIU is inextricably intertwined with the adjudication of the other remanded issues, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The examiner should diagnose any current shoulder, hip, or cervical spine disability.  For any disability diagnosed, the examiner should offer the following opinions:   

a.  Is it at least as likely as not (50 percent or greater probability) that any bilateral shoulder disorder, bilateral hip disorder, and/or cervical spine disorder either began during or was otherwise caused by the Veteran's active military service?  Why or why not?

b.  Is it at least as likely as not (50 percent or greater) that any bilateral shoulder disorder, bilateral hip disorder, and/or cervical spine disorder was caused by a service connected disability (specifically the Veteran's service connected lumbar spine disability)?  Why or why not?

c.  Is it at least as likely as not (50 percent or greater) that any bilateral shoulder disorder, bilateral hip disorder, and/or cervical spine disorder was aggravated by a service connected disability?  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


